Citation Nr: 0914825	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas




THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for the service-connected lumbar strain, prior to May 
16, 2006.   

2.  Entitlement to an increased rating in excess of 20 
percent for the service-connected lumbar strain, beginning on 
May 16, 2006.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active military service from September 1999 
to September 2003.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2005 RO rating decision.  

During the pendency of the appeal a May 2006 RO rating 
decision assigned a 20 percent rating for the service-
connected lumbar strain, effective on May 16, 2006.  

Inasmuch as a rating higher than 20 percent for the service-
connected lumbar strain is available, and inasmuch as a 
claimant is presumed to be seeking maximum available benefit 
for a given disability, the claim for higher ratings, as 
reflected on the title page, remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Beginning on November 12, 2004, the service-connected 
lumbar strain is shown to have been productive of a 
disability picture that more nearly approximated that of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not more than 60 degrees.  

3.  The service-connected lumbar strain currently is not 
shown to be manifested by a limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating of 
20 percent for the service-connected lumbar strain, beginning 
on November, 12, 2004, are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 5237 
(2008).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected lumbar strain are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code 5237 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In January 2005 prior to the rating decision on appeal, the 
RO sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the March 2005 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the January 2005 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The January 2005 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the Veteran that VA must make reasonable 
efforts to help the Veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any possible delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating 
criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the February 2006 Statement of 
the Case (SOC), which suffices for Dingess.  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in May 2006.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the January 2005 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
Veteran was notified that he needed to submit evidence of 
worsening that could include specific medical and laboratory 
evidence, as well as lay evidence from other individuals who 
could describe from their knowledge and personal observations 
in what manner his disabilities had worsened.  

The Board is aware that the January 2005 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the Veteran's 
May 2006 VA examination involved such studies that paralleled 
the relevant diagnostic criteria.  These studies, as well as 
the Veteran's access to his VA examination reports reflect 
that a reasonable person could have been expected to 
understand in this case what was needed to substantiate the 
claim.  Moreover, as the Veteran discussed his service-
connected disability in terms of relevant symptomatology in 
his statements, and as he described the functional effects of 
his disabilities on his everyday life in support of his claim 
during his examination, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the February 2006 Statement of 
the Case was followed up by a Supplemental Statement of the 
Case in June 2006, representing VA action that served to 
render any pre-adjudicatory notice error non-prejudicial.  
Vazquez-Flores, slip op. at 9.  

For these reasons, the Board finds that any notice defect 
with regard to the second or third requirements of Vazquez-
Flores is not prejudicial, inasmuch as it did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on 
appeal.  

The Veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA examination in May 2006.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected lumbar strain disability.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§ 3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decisions is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

A December 2003 RO rating decision granted the Veteran 
service connection for his lumbar strain and assigned an 
initial 10 percent disability rating.  

The March 2005 RO rating decision continued the 10 percent 
disability rating for his service-connected lumbar strain.  
During the pendency of the appeal the May 2006 RO rating 
decision assigned a 20 percent rating for the service-
connected lumbar strain, effective May 16, 2006, the date of 
the Veteran's VA examination.  

The Board notes that the rating criteria for diseases of the 
spine had three periods of revisions, first is the old 
criteria for the period through September 22, 2002, then the 
interim criteria from September 23, 2002, and then finally 
the new criteria for the period since September 26, 2003.  

The Veteran filed his claim for an increased rating on 
November 12, 2004, and therefore, the Veteran will be rated 
under the new criteria.  

The Board notes that the new criteria, effective from 
September 26, 2003, incorporate the new criteria for 
evaluating intervertebral disc syndrome.  68 Fed. Reg. 51454-
51458 (August 27, 2003).  

Under the new criteria a 10 percent evaluation is in order 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.   

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent evaluation is in order for forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine, while a 100 
percent evaluation contemplates unfavorable ankylosis of the 
entire spine.  

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  

The Board notes that criteria of the General Rating Formula 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying scheduler criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

At the May 2006 VA examination, the Veteran stated that he 
had constant low back pain and that if he stayed in a certain 
spot his back stiffened and seemed to hurt more.  He had to 
keep moving and could not sleep because of the pain in his 
back.  The Veteran further declared that, while the pain was 
primarily observed in his left lumbar region, it extended to 
the right lumbar region and toward his neck at times.  The 
Veteran also stated that his back bothered him when he tried 
to lie down and be still and that he experienced increased 
pain after a busy work day.  

The VA examiner stated that the Veteran's forward flexion was 
60 degrees, with further flexion of 75 degrees.  His side 
tilt was 20 degrees to both the left and the right sides, his 
extension was 15 degrees, his rotation was 45 degrees, 
bilaterally with pain at that limit, and his straight leg 
raise was 75 degrees.  It was noted that he did have pain on 
motion but no additional limitation with repetitive use or 
during flare-ups.  There was no neurological, sensory, or 
motor deficit identified.  

The examiner further reported that MRI studies showed no 
significant abnormality; however, there was observed a mild 
partial desiccation of the disc at L3-4 and L4-5.  

The VA examiner noted that the Veteran's back seemed to 
become stiff and the pain increased when it was not kept 
limber.  The examiner further opined that the Veteran had a 
significant low back pain problem and that he had more 
impairment than his range of motion suggested, to the 
equivalent of reducing his range of forward flexion another 
15 degrees.  

After a careful review of the record, the Board finds that 
the service-connected lumbar strain is shown to have been 
productive of a disability picture that more closely resemble 
the criteria for a 20 percent rating for the period of this 
appeal.  

Under the new rating criteria the Veteran does not 
necessarily meet the criteria for a 20 percent disability 
rating because he does not have forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Because of the additional 15 degrees of functional loss 
observed by the VA examiner, the service-connected low back 
disability is shown to have equated with a restriction of 
forward flexions to less than 60 degrees that likely had been 
present since the filing of the claim for increase.  

The Board also finds that at no point during the pendency of 
the appeal does the service-connected lumbar strain 
disability meet the criteria for a higher rating.  

A higher evaluation of 40 percent is not warranted because 
the Veteran does not have forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. 

In addition, VA must consider the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca, supra.  Functional 
loss due to pain or weakness must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  See 38 C.F.R. § § 4.40 and 4.45.  

The Board finds that the currently assigned 20 percent 
disability rating criteria fully contemplates the pain on 
limitation of motion..  

Accordingly, based on the evidence of record, an increased 
evaluation of 20 percent but not higher for the service-
connected lumbar strain is assigned effective on November 12, 
2004.  


ORDER

Beginning on November 12, 2004, an increased rating of 20 
percent for the service-connected lumbar strain is granted, 
subject to the regulations controlling the award of VA 
monetary benefits.

An increased rating in excess of 20 percent for the service-
connected lumbar strain is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


